Citation Nr: 1143300	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  03-32 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a back and neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1971.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Manchester, New Hampshire.  

In March 2006, the Board remanded this matter for further development.  

In September 2008, the Board denied entitlement to compensation under 38 U.S.C.A. § 1151 for back and neck disorders.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). 

In a March 2011 decision, the Court set aside the September 2008 Board decision and remanded it for further development and adjudication consistent with the Court's decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

38 U.S.C. § 1151 and its implementing regulations have undergone several changes in the past decade, most recently effective October 1, 1997.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996).  In this case, the Veteran filed his § 1151 claim after October 1, 1997, and his claim must therefore be adjudicated under the statutory provisions currently in effect, which essentially require a showing of negligence or fault on the part of VA.  See VAOPGCPREC 40-97 (Dec. 31, 1997). 

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows: 

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in Section 1701(3)(A) of this title, and the proximate cause of the disability or death was- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable." 

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C.A. § 1151 filed on or after October 1, 1997, were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) [codified as amended at 38 C.F.R. 3.361].  Those regulations largely implemented the provisions of 38 U.S.C.A. § 1151.

As noted above, the Board, in its September 2008 decision, denied service connection for compensation under 38 U.S.C.A. § 1151 on the basis that a physical altercation coincident with VA hospitalization was an intervening event that was not the result of treatment or an examination by the VA.  The Board found that the Veteran was not injured as a result of hospital care.  It noted that the situation did not arise as a result of the care by the hospital, specifically, limited only to treatment or examination rendered by VA.  Rather, his experience was outside the scope of hospital care covered by 1151.  

In its March 2011 decision, the Court set aside the Board decision and remanded the matter for further development and readjudication consistent with their decision.  The Court indicated that the Veteran was allegedly a hospital patient in a lock-down psychiatric ward where VA staff had total control over his movement and mandated his presence at the cafeteria for meals.  The Court further noted that the facility also allegedly contained patients who were mentally unstable and dangerous in such a foreseeable way that VA staff provided escorts to those individuals.  The Court stated that considering the aforementioned factors regarding whether the situation involved hospital care, it had the firm conviction that the alleged situation involved "hospital care" under 38 U.S.C.A. § 1151.  The Court then indicated that if the Board adopted these facts on remand, then the matters remaining to be resolved were whether the "hospital care" (1) was provided with carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, and (2) was the proximate cause of disability or death.  

As a result of the Court's findings and actions, further development is necessary prior to readjudication of this issue.  

The Board notes that the Veteran has indicated that he sustained injures to his neck and back as a result of the hospital incident.  The Board observes that the Veteran currently has arthritic changes of the cervical and thoracic-lumbar spine.  The Veteran has not been afforded a VA examination to determine what, if any, disability was proximately caused by the August 1989 VA hospital incident.  Evidence of additional disability resulting from any injury sustained during the provocation is a necessary requirement for an award of compensation under 1151.  

The Board also notes that based upon the Court's actions, additional development is necessary with respect to obtaining evidence of any incident reports or records not created as part of the medical quality-assurance program, other than the incident report contained within the Veteran's VA treatment records dated August 14, 1989, which is already of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder copies of any incident reports or records not created as part of the medical quality-assurance program, other than the incident report contained within the Veteran's VA treatment records dated August 14, 1989, which is already of record.  If there are no such records available with respect to this incident, it should be so stated.  

2.  After performing (1) above, schedule the Veteran for a VA examination to determine the nature and etiology of any current neck/cervical spine and back/thoracic-lumbar spine disability which may be present.  All indicated test and studies must be performed and all findings must be reported in detail.  The claims folder, to include a copy of this remand, must be made available to the examiner and the examiner should note such review on the examination report.  The examiner should render the following opinion: Is it at least as likely as not (50 percent probability or greater) that any current neck and/or back disability was proximately caused by the August 14, 1989, assault at the Lyons VAMC.  A complete detailed rationale must be provided for any opinion that is rendered.  

3.  The Veteran must be advised in writing that it is the Veteran's responsibility to report for the VA examination, and to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause as to this claim would be the adjudication of the claim based on the evidence currently of record.  38 C.F.R. § 3.655 (2011).  If the Veteran does not report for any examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Based on the development requested hereinabove, the RO should again review the Veteran's claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

